Exhibit 10.1 14 NOVEMBER 2007 XL CAPITAL LTD as Account Party THE GUARANTORS (as defined herein) THE LENDERS PARTY HERETO (as defined herein) CITIBANK INTERNATIONAL PLC as Agent and Security Trustee CITIGROUP GLOBAL MARKETS LIMITED and LLOYDS TSB BANK PLC and THE ROYAL BANK OF SCOTLAND PLC as Arrangers LETTER OF CREDIT FACILITY AND REIMBURSEMENT AGREEMENT CONTENTS Clause Page 1 DEFINITIONS 1 2 THE FACILITY 13 3 UTILISATION OF THE FACILITY 14 4 TERMINATION OF LETTERS OF CREDIT 15 5 PAYMENT OF DEMANDS 18 6 THE ACCOUNT PARTY’S LIABILITIES IN RELATION TO LETTERS OF CREDIT 19 7 DEFAULT INTEREST 20 8 TERMINATION AND REDUCTION OF THE COMMITMENTS 20 9 FEES 21 10 TAXES 23 11 TAX RECEIPTS 24 12 INCREASED COSTS 25 13 ILLEGALITY 26 14 MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS 26 15 PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS 27 16 GUARANTEE AND INDEMNITY 29 17 REPRESENTATIONS AND WARRANTIES 32 18 AFFIRMATIVE COVENANTS 35 19 NEGATIVE COVENANTS 39 20 EVENTS OF DEFAULT 43 21 THE AGENT, THE ARRANGERS AND THE LENDERS 45 22 NOTICES 51 23 WAIVERS AND AMENDMENTS 52 24 COSTS AND EXPENSES 52 25 INDEMNITIES 53 26 ALTERATION TO THE PARTIES 54 27 SET OFF 58 28 MISCELLANEOUS PROVISIONS 59 29 GOVERNING LAW AND JURISDICTION 59 30 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY 60 31 THIRD PARTY RIGHTS 62 32 WAIVER OF TRIAL BY JURY 62 -i- SCHEDULE1 COMMITMENTS SCHEDULE2 INDEBTEDNESS AND LIENS PartA Indebtedness PartB Liens SCHEDULE3 SUBSIDIARIES SCHEDULE4 MANDATORYCOSTS RATE SCHEDULE5 CONDITIONS PRECEDENT SCHEDULE6 UTILISATION REQUEST SCHEDULE7 FORM OF LETTER OF CREDIT SCHEDULE8 FORM OF TRANSFER CERTIFICATE SCHEDULE9 FORM OF CHARGE AGREEMENT -ii- LETTER OF CREDIT FACILITY AND REIMBURSEMENT AGREEMENT dated 14November 2007 (this Agreement) Between: (1) XL CAPITAL LTD, a company incorporated under the laws of the Cayman Islands(theAccount Party); (2) The GUARANTORS as defined below; (3) The LENDERS as defined below; (4) CITIBANK INTERNATIONAL PLC, as agent and trustee for the Lenders (and when acting in such capacities the Agent and Security Trustee respectively); and (5) CITIGROUP GLOBAL MARKETS LIMITED, LLOYDS TSB BANK PLC and THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers(the Arrangers). 1. DEFINITIONS Defined Terms 1.1As used in this Agreement, the following terms have the meanings specified below: Acceleration Event means the provision by the Agent to the Account Party of an Acceleration Notice and/or the occurrence of any event with respect to any Obligor described in Clause 20(e) or20(f); Acceleration Notice has the meaning assigned to such term in Clause 20; Affiliate means, with respect to a specified Person, another Person that directly, or indirectly, Controls or is Controlled by or is under common Control with the Person specified; AMBCash Collateral has the meaning assigned to such term in Clause 19.8; AMB Rating Undertaking has the meaning assigned to such term in Clause 19.8; Applicable Percentage means, with respect to any Lender, the percentage of the Total Commitments represented by such Lender’s Commitment. If the Total Commitments or Commitment of a Lender have terminated or expired, the Applicable Percentage shall be determined based upon the Total Commitments or Commitment of such Lender (as the case may be) most recently in effect, giving effect to any permitted assignments or transfers; Applicant means each of Mid Ocean, Stonebridge Underwriting, NAC Reinsurance, Dornoch, County Down, XL London Market and XL Re and any other Affiliate of the Account Party as may be agreed by the Agent and the Account Party from time to time; Approved Credit Institution means a credit institution within the meaning of the First Council Directive on the co-ordination of laws, regulations and administrative provisions relating to the taking up and pursuit of the business of credit institutions (No77/780/EEC) which has been approved by Lloyd’s for the purpose of providing guarantees and issuing or confirming letters of credit comprising a member’s Funds at Lloyd’s; Authorised Signatory means, in relation to an Obligor, any person who is duly authorised (in such manner as may be reasonably acceptable to the Agent) and in respect of whom the Agent has received a certificate signed by a director or another Authorised Signatory of such Obligor setting out the name and signature of such person and confirming such person’s authority to act; Available Commitment means in relation to a Lender at any time and save as otherwise provided herein its Commitment less the amount of its participation in the LC Exposures at such time PROVIDED THATsuch amount shall not be less than zero; Available Facility means, at any time, the aggregate of the Available Commitments adjusted, in the case of a proposed utilisation pursuant to a Utilisation Request, so as to take into account: (a) any reduction in the Commitment of a Lender pursuant to the terms hereof; and (b) any Letter of Credit which pursuant to any other Utilisation Request is to be issued; on or before the proposed Utilisation Date relating to such utilisation; Availability Period means the period from (and including) the Closing Date to (and including) the Commitment Termination Date; Bilateral Letter of Credit has the meaning given to it in Clause4.5(b); BIS Qualifying Assets means fixed income securities issued or guaranteed by US Government Agencies or by the Central Governments of any OECD country having a financial strength rating of at least “A+” from Standard &
